Order entered June 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01670-CV

                         D&J REAL ESTATE SERVICES, INC.
                  D/B/A RE/MAX PREMIER GROUP, ET AL., Appellants

                                                 V.

                            GREG L. PERKINS, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00559-2011

                                            ORDER
       We GRANT appellees’ June 16, 2014 agreed motion for an extension of time to file their

appellees’/cross-appellants’ brief. Appellees shall file their brief on or before July 10, 2014.


                                                       /s/    ADA BROWN
                                                              JUSTICE